     Case 2:16-cv-06599-SJO-FFM Document 63 Filed 06/03/19 Page 1 of 6 Page ID #:725


1    Joseph R. Manning, Jr., Esq. (State Bar No. 223381)
     Michael J. Manning, Esq. (State Bar No. 286879)
2    Tristan P. Jankowski, Esq. (State Bar No. 290301)
3    Osman M. Taher, Esq. (State Bar No. 272441)
     MANNING LAW, APC
4    20062 S.W. Birch St., Suite 200
     Newport Beach, CA 92660
5    Office: (949) 200-8755
     Fax: (866) 843-8308
6    DisabilityRights@manninglawoffice.com
7
     Attorneys for Plaintiff
8

9

10

11                                UNITED STATES DISTRICT COURT

12             CENTRAL DISTRICT OF CALIFORNIA-WESTERN DIVISION

13

14                                             Case No.: 2:16-cv-06599-SJO-FFM

15     GUILLERMO ROBLES, an
                                               REPLY IN SUPPORT OF MOTION FOR
16     individual,                             LEAVE TO AMEND PLAINTIFF’S
17                                             COMPLAINT
                     Plaintiff,
18                                             DATE: June 17, 2019
       v.
19                                             TIME: 10:00 AM
       DOMINO’S PIZZA LLC, a limited           COURTROOM: 10C
20

21     liability corporation,                  HON. S. JAMES OTERO
                    Defendant.
22

23

24

25

26

27

28



            REPLY IN SUPPORT OF MOTION FOR LEAVE TO AMEND COMPLAINT
                                        1
     Case 2:16-cv-06599-SJO-FFM Document 63 Filed 06/03/19 Page 2 of 6 Page ID #:726


1          TO DEFENDANT AND TO ITS ATTORNEYS OF RECORD:
2          Plaintiff Guillermo Robles respectfully submits this reply memorandum in
3    support of his motion for leave to file his first amended complaint.
4    A.    Plaintiff Made Defendant Known His Intent To Amend In the Meet And
5          Confer On the Scheduling Order, At The Hearing For the Scheduling
6          Order, And Thereafter; Defendant Categorically Will Not Agree To Any
7          Stipulation
8          Defendant has known that Plaintiff planned to amend his Complaint since at
9    least the April 15, 2019, scheduling conference when Plaintiff’s counsel requested time
10   to amend and this Court granted it. Defendant has further acknowledged that Plaintiff
11   attempted on three occasions, by email, by phone, and in person, to request that
12   Defendant to stipulate to allow Plaintiff to amend his Complaint; a routine occurrence
13   that a “court should freely give leave when justice so requires.” Fed. Rule Civ. Proc.
14   Rule 15(2).
15         At the April 15, 2019, Scheduling Conference, Defendant’s counsel objected to
16   allow Plaintiff a deadline for leave to amend, which demonstrates that Defendant
17   would have categorically refused to stipulate regardless of whether a day or a week
18   passes after having been presented with a proposed amendment. The proposed
19   amendment makes the Complaint more detailed and provides the Defendant the “fair
20   notice” it claims is its right and, despite the fact that Plaintiff met and conferred on
21   three occasions prior to filing this Motion, Defendant never provided any substantive
22   reason why it would not stipulate.
23         Accordingly, Defendant both knew that Plaintiff planned to amend his
24   Complaint for quite some time, and it is apparent in Defendant’s Opposition that it has
25   (and given an additional six days would still have had) no intention to stipulate to
26   allow Plaintiff to amend, regardless of the content of such amendment. Defendant has
27   further suffered no undue prejudice for not having an additional week’s time before it
28   would inevitably say “no,” had the Parties succeeded in thoroughly discussing the


            REPLY IN SUPPORT OF MOTION FOR LEAVE TO AMEND COMPLAINT
                                        2
     Case 2:16-cv-06599-SJO-FFM Document 63 Filed 06/03/19 Page 3 of 6 Page ID #:727


1    proposed amended Complaint.
2    B.    Plaintiff Filed His Motion For Leave to Amend Before the May 15, 2019,
3          Deadline And The Rule 15(a) Standard Applies
4          The defense spends significant argument to distort the fact that Plaintiff’s
5    Motion is timely, such that Plaintiff purportedly needs “good cause” under Rule 16 for
6    leave to amend and to change the Court’s Scheduling Order. Defendant then cites
7    numerous inapplicable case law to support its wrong premise; that Plaintiff did not file
8    before the Court’s deadline to amend on May 15, 2019.
9          Indeed, Plaintiff filed his Motion at 3:30 p.m. on May 15, 2019, [Dkt. No. 60]
10   within the deadline prescribed by the Court’s Scheduling Order [Dkt. No. 56], the Rule
11   15(a) standard must therefore apply, and all of Defendant’s argument regarding late
12   requests for leave to amend are inapposite.
13   C.    The Weighing of Factors Do Not Show That Amendment Is Inappropriate;
14         Defendant Will Not Be Prejudiced By More Specific Facts Of An Amended
15         Complaint
16         Leave to amend will be granted unless the weighing of several factors show that
17   the amendment would be inappropriate. United States ex rel. Lee v. SmithKline
18   Beecham, Inc., 245 F. 3d. 1048, 1052 (9th Cir. 2001) (Weighing bad faith undue delay,
19   prejudice and futility). These factors all lean in Plaintiff’s favor.
20         1.     No Bad Faith Undue Delay
21         There is no bad faith undue delay because Plaintiff filed his Motion within the
22   deadline prescribed by this Court, Defendant has known for over a month that Plaintiff
23   intended to amend his complaint, and Defendant would oppose Plaintiff’s request for
24   leave regardless of the amended complaint’s content.
25         2.     No Undue Surprise or Prejudice
26         Leave may be denied where it creates an element of undue surprise or prejudice
27   to the opposing party. Eminence Capital, L.L.C. v. Aspeon, Inc., 316 F. 3d 1048 1052
28   (9th Cir. 2003) (“[I]t is the consideration of prejudice to the opposing party that carries


            REPLY IN SUPPORT OF MOTION FOR LEAVE TO AMEND COMPLAINT
                                        3
     Case 2:16-cv-06599-SJO-FFM Document 63 Filed 06/03/19 Page 4 of 6 Page ID #:728


1    the greatest weight.”) There is no undue surprise or prejudice for Defendant when
2    Plaintiff has timely filed his Motion by the deadline provided by the court and provides
3    more specific descriptions of barriers that caused Plaintiff from full and equal
4    enjoyment of Defendant’s website and mobile app, and the goods and services
5    provided thereto in connection with Defendant’s brick and mortar restaurants. Courts
6    have pointed out that no unfair prejudice should be found simply because a party has to
7    defend against a better-pleaded claim. Popp Telcom, Inc. v. American Sharecom, Inc.,
8    210 F.3d 928, 943 (8th Cir. 2000).
9           Defendant suffers no prejudice for more specific descriptions of barriers related
10   to Plaintiff’s ability, as a blind person, to navigate the website, view descriptions of
11   options and promotions, or make selections to order pizza for delivery or pick up. (Dkt
12   No. 60-4, FAC ¶¶ 37-46) These facts go to the essence of Plaintiff’s denial to access
13   to at Defendant’s physical restaurants because the inaccessible functions on
14   Defendant’s website and mobile application are directly connected with the goods and
15   services offered at Defendant’s physical restaurants. These additional details benefit all
16   Parties and the Court because they help establish the truth of the matter and zero-in on
17   continued barriers to access that Defendant has long maintained it cannot (or refuses
18   to) identify.
19          Notably, the additional pleadings are not separate “new” barriers that prevented
20   Plaintiff from ordering a pizza, accessing information about Defendant’s offerings, and
21   otherwise use the essential features of Defendant’s website. They are more detail
22   about the same barriers that prevent the access to features originally alleged in the
23   Complaint.      Defendant therefore continues to have fair notice of barriers in the
24   operative Complaint, as discussed in Oliver v. Ralphs, 654 F.3d 903 (9th Cir. 2011),
25   even though there is now more detail about those barriers in the proposed amended
26   Complaint.
27          Moreover, by the position taken here, Defendant should be estopped from any
28   defense or objection in the future regarding “fair notice” or any related theory because


            REPLY IN SUPPORT OF MOTION FOR LEAVE TO AMEND COMPLAINT
                                        4
     Case 2:16-cv-06599-SJO-FFM Document 63 Filed 06/03/19 Page 5 of 6 Page ID #:729


1    it opposes Plaintiff’s request here for leave to file an amended Complaint that is more
2    detailed than the original it replaces, although both address the same inaccessible
3    website and mobile application.
4          Defendant curiously cites several nonbinding district court cases in Florida
5    about a nexus between websites and physical locations, despite the 9th Circuit’s
6    decision on this very case that also discussed nexus. Nor are Defendant’s nexus
7    arguments persuasive or applicable here even if they were binding. Plaintiff’s
8    additional pleadings help further establish evidence of a nexus between the
9    inaccessible functions of the website (e.g. placing an order for deliver or pick up from
10   a physical restaurant, locating a store, taking advantage of promotions offered on
11   websites/apps for pizza offered at physical restaurants, etc.). This is a motion for leave
12   to amend that is frequently granted with liberality; not a motion into the sufficiency of
13   pleading a nexus between the website and restaurant that defendant more appropriately
14   must attack by dispositive motion.
15         Notwithstanding its irrelevant arguments, Defendant has not and cannot show
16   prejudice for Plaintiff’s request for leave to amend brought within the time restraints
17   ordered by this Court that provide more detailed pleadings that go to the root of the
18   issues of this case.
19         3.     Amendment Is Not Futile
20         This is not a situation where the Court dismissed with leave to amend and
21   Plaintiff is attempting to remedy deficiencies in the pleading with a futile amendment.
22   Therefore, amendment is not futile and actually helps the Parties and the Court better
23   understand the issues.
24   D.    Conclusion
25         Plaintiff respectfully requests that leave to amend be granted because the
26   weighing of the United States ex rel. Lee v. SmithKline Beecham, Inc. factors show
27   that amendment is not inappropriate, Defendant will not be prejudiced by having to
28   defend a better pleaded claim, and Defendant has not suffered undue prejudice for not


            REPLY IN SUPPORT OF MOTION FOR LEAVE TO AMEND COMPLAINT
                                        5
     Case 2:16-cv-06599-SJO-FFM Document 63 Filed 06/03/19 Page 6 of 6 Page ID #:730


1    more thoroughly discussing issues to which Defendant had no intention to stipulate.
2
     Dated: June 3, 2019          MANNING LAW, APC
3

4
                                    By: /s/ Joseph R. Manning, Jr., Esq.
5                                      Joseph R. Manning Jr., Esq.
6
                                       Attorneys for Plaintiff

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



            REPLY IN SUPPORT OF MOTION FOR LEAVE TO AMEND COMPLAINT
                                        6
